UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I.General Identifying Information 1.Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [] Merger []Liquidation [X]Abandonment of Registration (Note:Abandonment of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) []Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of form.) 2.Name of the fund: Torrey Multi-Strategy Partners, LLC (the “Fund”) 3.Securities and Exchange Commission File No.: 811-21068 4.Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? []Initial Application[X]Amendment 5.Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 505 Park Avenue, Fifth Floor New York, New York 10022 6.Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Patricia A. Poglinco Seward
